Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 1 of 40 PageID 3258


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


    WALTER INGRAM,

           Applicant,

    v.                                                    CASE NO. 8:16-cv-2406-T-23AAS

    SECRETARY, Department of Corrections,

          Respondent.
    ____________________________________/

                                                ORDER

           Ingram applies under 28 U.S.C. § 2254 for the writ of habeas corpus (Doc. 1)

    and challenges his conviction for first-degree premeditated murder, for which Ingram

    is imprisoned for life. Numerous exhibits (“Respondent’s Exhibit ___”) support the

    response. (Doc. 9) The respondent both admits the application’s timeliness (Doc. 9

    at 14–15) and argues that some grounds are not fully exhausted and, as a

    consequence, are procedurally defaulted. (Doc. 9 at 15–20)

                                        I. BACKGROUND1

           Ingram lived with Hope Frazier whom he considered his “god-sister.” Frazier

    was dating a neighbor named Glenn Dilworth. The couple argued often and Ingram

    tried to mediate. On October 1, 2009, Ingram saw Frazier and Dilworth arguing and

    tried to separate them. Dilworth left but later returned and asked Ingram to come



           1
             This summary of the facts derives from Ingram’s brief on direct appeal. (Respondent’s
    Exhibit D at 4–9)
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 2 of 40 PageID 3259


    outside to talk. When Ingram went outside, Dilworth pointed a gun at him and,

    using a racial epithet, called to him. Ingram — upset — went back inside and told

    others what happened. Ingram said that he was tired of Dilworth and intended to

    kill him, but no one took Ingram seriously.

           Dilworth again called to Ingram to come outside. Ingram tried to ignore

    Dilworth, but eventually Ingram went outside with a knife and the cardboard tube

    from an empty roll of paper towels. Ingram first hit Dilworth with the cardboard

    tube. When Ingram thought Dilworth grabbed for his gun, Ingram stabbed him with

    the knife, which killed him. Ingram retreated to his home and left.

           Ingram was arrested and charged with first-degree murder. At his trial Ingram

    testified that he stabbed Dilworth in self-defense. The jury found Ingram guilty as

    charged, and the judge sentenced Ingram to the mandatory term of life

    imprisonment.

       II. COGNIZABILITY, EXHAUSTION, AND PROCEDURAL DEFAULT

           The respondent argues that Ground One, Ground Two in part2, and Ground

    Six are procedurally barred from federal review because either Ingram failed to fully

    exhaust his available state court remedies or the state court dismissed the federal

    claims as facially insufficient. An applicant must present each claim to a state court

    before raising the claim in federal court. “[E]xhaustion of state remedies requires

    that petitioners ‘fairly presen[t]’ federal claims to the state courts in order to give the




           2
               The respondent mislabels this ground as Ground Three. (Doc. 9 at 15)


                                                     -2-
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 3 of 40 PageID 3260


    State the ‘opportunity to pass upon and correct’ alleged violations of its prisoners’

    federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995) (quoting Picard v. Connor,

    404 U.S. 270, 275 (1971)). Accord Rose v. Lundy, 455 U.S. 509, 518–19 (1982) (“A

    rigorously enforced total exhaustion rule will encourage state prisoners to seek full

    relief first from the state courts, thus giving those courts the first opportunity to

    review all claims of constitutional error.”). “To provide the State with the necessary

    ‘opportunity,’ the prisoner must ‘fairly present’ his claim in each appropriate state

    court (including a state supreme court with powers of discretionary review), thereby

    alerting that court to the federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27,

    29 (2004) (citing Duncan, 513 U.S. at 365–66).

    Ground One:

           Ingram asserts that the trial court erred by denying his motion for mistrial

    based on the prosecutor’s violation of a pretrial order. (Doc. 1 at 4) Ingram

    presented this claim on direct appeal as an abuse of discretion under state law and

    not as the violation of a federally protected right. (Respondent’s Exhibit D at

    642–45) The failure to alert the state appellate court that the trial court allegedly

    violated a federally protected right fails to satisfy the exhaustion requirement. As

    Reese explains, 541 U.S. at 32, an applicant must alert the state court that he raises a

    federal law claim and not just a state law claim:

                  A litigant wishing to raise a federal issue can easily indicate the
                  federal law basis for his claim in a state-court petition or brief,
                  for example, by citing in conjunction with the claim the federal
                  source of law on which he relies or a case deciding such a claim
                  on federal grounds, or by simply labeling the claim “federal.”



                                                  -3-
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 4 of 40 PageID 3261


          As a consequence, “[i]t is not enough that all the facts necessary to support

    the federal claim were before the state courts, or that a somewhat similar state-law

    claim was made.” Anderson v. Harless, 459 U.S. 4, 6 (1982). Kelley v. Sec’y, Dep’t

    Corrs., 377 F.3d 1317, 1345 (11th Cir. 2004) (“The exhaustion doctrine requires a

    habeas applicant to do more than scatter some makeshift needles in the haystack of

    the state court record.”) (citations omitted); Upshaw v. Singletary, 70 F.3d 576, 578

    (11th Cir. 1995) (“[T]he applicant must have fairly apprised the highest court of his

    state with the appropriate jurisdiction of the federal rights which allegedly were

    violated.”). An applicant must present to the state court the same claim presented to

    the federal court. Picard v. Connor, 404 U.S. at 275 (“[W]e have required a state

    prisoner to present the state courts with the same claim he urges upon the federal

    courts.”). “Mere similarity of claims is insufficient to exhaust.” Duncan,

    513 U.S. at 366.

          Moreover, even if he had “fairly presented” his claim to the state courts, the

    claim fails to assert the violation of a federally protected right. Ingram asserts that

    the trial court erred by denying the mistrial motion and does not contend that the

    ruling violated due process or any other federal law. (Doc. 1 at 4) The ruling on the

    mistrial motion was based on Florida’s mistrial standard and a federal habeas court

    does not review a state law ruling by a state court. Estelle v. McGuire, 502 U.S. 62,

    67–68 (1991) (“[I]t is not the province of a federal habeas court to reexamine

    state-court determinations on state-law questions.”); Pulley v. Harris, 465 U.S. 37, 41

    (1984) (“Under 28 U.S.C. § 2241, a writ of habeas corpus disturbing a state-court


                                               -4-
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 5 of 40 PageID 3262


    judgment may issue only if it is found that a prisoner is in custody ‘in violation of the

    Constitution or laws or treaties of the United States.’”). See also Dessaure v. State, 891

    So. 2d 455, 464–65 (Fla. 2004) (“An order granting mistrial is required only when

    the error upon which it rests is so prejudicial as to vitiate the entire trial, making a

    mistrial necessary to ensure that the defendant receives a fair trial.”). The state

    courts rejected the state law claim, and the rejection receives deference in a federal

    court. (Respondent’s Exhibit B at 197–200, Exhibit C at 259–60, 436, and Exhibit D

    at 670). Agan v. Vaughn, 119 F.3d 1538 (11th Cir. 1997) (“[S]tate courts are the final

    arbiters of state law, and federal habeas courts should not second-guess them on such

    matters.”).

    Ground Two in Part and Ground Six:

           The respondent argues that Ground Two in part and Ground Six are

    procedurally defaulted because the state court dismissed the claims as facially

    insufficient. (Doc. 9 at 18) A state court’s dismissal of a claim for facial

    insufficiency is an adjudication on the merits owed deference under Section 2254(d)

    and not, as the respondent contends, a dismissal on state procedural grounds.

    Boyd v. Comm., Ala. Dep’t Corrs., 697 F.3d 1320, 1331 (11th Cir. 2012); Borden v. Allen,

    646 F.3d 785, 812–15 (11th Cir. 2011).

                                              ****

           The failure to properly exhaust each available state court remedy causes a

    procedural default of the unexhausted claim. O’Sullivan v. Boerckel, 526 U.S. 838, 847

    (1999) (“Boerckel’s failure to present three of his federal habeas claims to the Illinois



                                                -5-
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 6 of 40 PageID 3263


    Supreme Court in a timely fashion has resulted in a procedural default of those

    claims.”); Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998) (“[W]hen it is

    obvious that the unexhausted claims would be procedurally barred in state court due

    to a state-law procedural default, we can forego the needless ‘judicial ping-pong’ and

    just treat those claims now barred by state law as no basis for federal habeas relief.”).

          As determined above, Ingram procedurally defaulted Ground One by not

    “federalizing” the ground in state court; as a consequence, the ground is barred from

    federal review absent a showing of “actual cause and prejudice” or “manifest

    injustice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991); Murray v. Carrier,

    477 U.S. 478, 496 (1986). The basis for “cause” must ordinarily reside in something

    external to the defense. Marek v. Singletary, 62 F.3d 1295, 1302 (11th Cir. 1995).

    To show “prejudice,” the applicant must show “not merely that the errors at his trial

    created the possibility of prejudice, but that they worked to his actual and substantial

    disadvantage, infecting his entire trial with error of constitutional dimensions.”

    Hollis v. Davis, 941 F.2d 1471, 1480 (11th Cir. 1991) (italics original) (quoting United

    States v. Frady, 456 U.S. 152, 170 (1982)).

          To meet the fundamental miscarriage of justice exception, Ingram must show

    constitutional error coupled with “new reliable evidence — whether it be exculpatory

    scientific evidence, trustworthy eyewitness accounts, or critical physical evidence

    — that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). This

    exception is not available unless “petitioner shows, as a factual matter, that he did




                                                  -6-
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 7 of 40 PageID 3264


    not commit the crime of conviction.” Ward v. Cain, 53 F.3d 106, 108 (5th Cir. 1995)

    (denying a certificate of probable cause).

           Ingram establishes neither “cause and prejudice” nor a “fundamental

    miscarriage of justice.” Therefore, Ground One is procedurally barred from federal

    review and not entitled to a determination on the merits. Grounds Two and Six are

    entitled to a review on the merits.

                                III. STANDARD OF REVIEW

           The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

    governs this proceeding. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210

    (11th Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a

    highly deferential standard for federal court review of a state court adjudication,

    states in pertinent part:

                  An application for a writ of habeas corpus on behalf of a person
                  in custody pursuant to the judgment of a State court shall not
                  be granted with respect to any claim that was adjudicated on
                  the merits in State court proceedings unless the adjudication of
                  the claim —

                         resulted in a decision that was contrary to, or
                         involved an unreasonable application of, clearly
                         established Federal law, as determined by the
                         Supreme Court of the United States; or

                         resulted in a decision that was based on an
                         unreasonable determination of the facts in light
                         of the evidence presented in the State court
                         proceeding.

           Williams v. Taylor, 529 U.S. 362, 412–13 (2000), explains this deferential

    standard:




                                                 -7-
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 8 of 40 PageID 3265


                  In sum, § 2254(d)(1) places a new constraint on the power of a
                  federal habeas court to grant a state prisoner’s application for a
                  writ of habeas corpus with respect to claims adjudicated on the
                  merits in state court. Under § 2254(d)(1), the writ may issue
                  only if one of the following two conditions is satisfied — the
                  state court adjudication resulted in a decision that (1) “was
                  contrary to . . . clearly established Federal Law, as determined
                  by the Supreme Court of the United States” or (2) “involved an
                  unreasonable application of . . . clearly established Federal law,
                  as determined by the Supreme Court of the United States.”
                  Under the “contrary to” clause, a federal habeas court may
                  grant the writ if the state court arrives at a conclusion opposite
                  to that reached by this Court on a question of law or if the state
                  court decides a case differently than this Court has on a set of
                  materially indistinguishable facts. Under the “unreasonable
                  application” clause, a federal habeas court may grant the writ if
                  the state court identifies the correct governing legal principle
                  from this Court’s decisions but unreasonably applies that
                  principle to the facts of the prisoner’s case.

           “The focus . . . is on whether the state court’s application of clearly established

    federal law is objectively unreasonable, . . . an unreasonable application is different

    from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

    obtaining habeas corpus from a federal court, a state prisoner must show that the

    state court’s ruling on the claim being presented in federal court was so lacking in

    justification that there was an error well understood and comprehended in existing

    law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

    562 U.S. 86, 103 (2011). White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical

    point is that relief is available under § 2254(d)(1)’s unreasonable-application clause if,

    and only if, it is so obvious that a clearly established rule applies to a given set of

    facts that there could be no ‘fairminded disagreement’ on the question . . . .”) (citing

    Richter, 562 U.S. at 102–03); Woods v. Donald, 575 U.S. 312, 316 (2015) (“And an

    ‘unreasonable application of ’ those holdings must be objectively unreasonable, not


                                                 -8-
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 9 of 40 PageID 3266


    merely wrong; even clear error will not suffice.”) (citing Woodall, 572 U.S. at 419).

    Accord Brown v. Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective

    reasonableness, not the correctness per se, of the state court decision that we are to

    decide.”). The phrase “clearly established Federal law” encompasses only the

    holdings of the United States Supreme Court “as of the time of the relevant

    state-court decision.” Williams v. Taylor, 529 U.S. at 412.

           The purpose of federal review is not to re-try the state case. “The [AEDPA]

    modified a federal habeas court’s role in reviewing state prisoner applications in

    order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions are

    given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694.

    A federal court must afford due deference to a state court’s decision. “AEDPA

    prevents defendants — and federal courts — from using federal habeas corpus review

    as a vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

    559 U.S. 766, 779 (2010); Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“This is a

    ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating state-court

    rulings, which demands that state-court decisions be given the benefit of the

    doubt’ . . . .”) (citations omitted).

           When the last state court to decide a federal claim explains the decision in a

    reasoned opinion, a federal habeas court reviews the specific reasons stated in the

    opinion and defers if the explanation is reasonable. Wilson v. Sellers, 138 S. Ct. 1188,

    1192 (2018) (“[A] federal habeas court simply reviews the specific reasons given by

    the state court and defers to those reasons if they are reasonable.”). When the


                                                -9-
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 10 of 40 PageID 3267


     relevant state-court decision is not accompanied with reasons for the decision, the

     federal court “should ‘look through’ the unexplained decision to the last related state-

     court decision that does provide a relevant rationale [and] presume that the

     unexplained decision adopted the same reasoning.” Wilson, 138 S. Ct. at 1192. The

     State may contest “the presumption by showing that the unexplained affirmance

     relied or most likely did rely on different grounds than the lower state court’s

     decision . . . .” Wilson, 138 S. Ct. at 1192.

            In a per curiam decision without a written opinion the state appellate court on

     direct appeal affirmed Ingram’s conviction and sentence. (Respondent’s Exhibit D

     at 670) Similarly, in other per curiam decisions without a written opinion the state

     appellate court both affirmed the denial of Ingram’s Rule 3.850 motion for

     post-conviction relief and denied his petition under Rule 9.141(d), Florida Rules

     of Appellate Procedure, alleging ineffective assistance of appellate counsel.

     (Respondent’s Exhibit F at 786 and Exhibit G at 227) A state appellate court’s

     per curiam decision warrants deference under Section 2254(d)(1) because “the

     summary nature of a state court’s decision does not lessen the deference that it is

     due.” Wright v. Moore, 278 F.3d 1245, 1254, reh’g and reh’g en banc denied, 278 F.3d

     1245 (11th Cir. 2002), cert. denied sub nom Wright v. Crosby, 538 U.S. 906 (2003);

     Richter, 562 U.S. at 100 (“When a federal claim has been presented to a state court

     and the state court has denied relief, it may be presumed that the state court

     adjudicated the claim on the merits in the absence of any indication or state-law

     procedural principles to the contrary.”); Bishop v. Warden, GDCP, 726 F.3d 1243,


                                                - 10 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 11 of 40 PageID 3268


     1255–56 (11th Cir. 2013) (describing the difference between an “opinion” or

     “analysis” and a “decision” or “ruling” and explaining that deference is accorded

     the state court’s “decision” or “ruling” even absent an “opinion” or “analysis”).

           As Pinholster explains, 563 U.S. at 181–82, review of the state court decision is

     limited to the state court record:

                  We now hold that review under § 2254(d)(1) is limited to the
                  record that was before the state court that adjudicated the claim
                  on the merits. Section 2254(d)(1) refers, in the past tense, to a
                  state-court adjudication that “resulted in” a decision that was
                  contrary to, or “involved” an unreasonable application of,
                  established law. This backward-looking language requires an
                  examination of the state-court decision at the time it was made.
                  It follows that the record under review is limited to the record
                  in existence at that same time, i.e., the record before the state
                  court.

           Ingram bears the burden of overcoming by clear and convincing evidence a

     state court’s fact determination. “[A] determination of a factual issue made by a

     State court shall be presumed to be correct. The applicant shall have the burden of

     rebutting the presumption of correctness by clear and convincing evidence.”

     28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact

     but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836

     (11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of Ingram’s

     post-conviction claims warrants deference in this federal action. (Respondent’s

     Exhibits E-c and G at 227) Ingram’s federal application presents the same grounds

     of ineffective assistance of counsel that he presented to the state courts.




                                                - 11 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 12 of 40 PageID 3269


                     IV. INEFFECTIVE ASSISTANCE OF COUNSEL

           Ingram claims ineffective assistance of counsel, a difficult claim to sustain.

     “[T]he cases in which habeas petitioners can properly prevail on the ground of

     ineffective assistance of counsel are few and far between.” Waters v. Thomas,

     46 F.3d 1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384,

     386 (11th Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998),

     explains that Strickland v. Washington, 466 U.S. 668, 687 (1984), governs an

     ineffective assistance of counsel claim:

                  The law regarding ineffective assistance of counsel claims is
                  well settled and well documented. In Strickland v. Washington,
                  466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
                  Supreme Court set forth a two-part test for analyzing ineffective
                  assistance of counsel claims. According to Strickland,

                         First, the defendant must show that counsel’s
                         performance was deficient. This requires showing
                         that counsel made errors so serious that counsel
                         was not functioning as the “counsel” guaranteed
                         the defendant by the Sixth Amendment. Second,
                         the defendant must show that the deficient
                         performance prejudiced the defense. This
                         requires showing that counsel’s errors were so
                         serious as to deprive the defendant of a fair trial,
                         a trial whose result is reliable.

           Strickland requires proof of both deficient performance and consequent

     prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

     ineffective assistance claim . . . to address both components of the inquiry if the

     defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

     applying Strickland, we are free to dispose of ineffectiveness claims on either of its

     two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate



                                                - 12 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 13 of 40 PageID 3270


     assistance and made all significant decisions in the exercise of reasonable

     professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

     ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

     on the facts of the particular case, viewed as of the time of counsel’s conduct.”

     466 U.S. at 690. Strickland requires that “in light of all the circumstances, the

     identified acts or omissions were outside the wide range of professionally competent

     assistance.” 466 U.S. at 690.

           Ingram must demonstrate that counsel’s alleged error prejudiced the defense

     because “[a]n error by counsel, even if professionally unreasonable, does not warrant

     setting aside the judgment of a criminal proceeding if the error had no effect on the

     judgment.” 466 U.S. at 691. To meet this burden, Ingram must show “a reasonable

     probability that, but for counsel’s unprofessional errors, the result of the proceeding

     would have been different. A reasonable probability is a probability sufficient to

     undermine confidence in the outcome.” 466 U.S. at 694.

           Strickland cautions that “strategic choices made after thorough investigation

     of law and facts relevant to plausible options are virtually unchallengeable; and

     strategic choices made after less than complete investigation are reasonable precisely

     to the extent that reasonable professional judgments support the limitations on

     investigation.” 466 U.S. at 690–91. As White v. Singletary, 972 F.2d 1218, 1220–21

     (11th Cir. 1992), explains, Ingram cannot meet his burden merely by showing that

     the avenue chosen by counsel proved unsuccessful.

                  The test has nothing to do with what the best lawyers would
                  have done. Nor is the test even what most good lawyers would


                                               - 13 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 14 of 40 PageID 3271


                   have done. We ask only whether some reasonable lawyer at the
                   trial could have acted, in the circumstances, as defense counsel
                   acted at trial . . . . We are not interested in grading lawyers’
                   performances; we are interested in whether the adversarial
                   process at trial, in fact, worked adequately.

     Accord Chandler v. United States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state

     the obvious: the trial lawyers, in every case, could have done something more

     or something different. So, omissions are inevitable . . . . [T]he issue is not what

     is possible or ‘what is prudent or appropriate, but only what is constitutionally

     compelled.’”) (en banc) (quoting Burger v. Kemp, 483 U.S. 776, 794 (1987)).

            Additionally, Hittson v. GDCP Warden, 759 F.3d 1210, 1267 (11th Cir. 2014),

     cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015), discusses the required

     extent of counsel’s investigation:

                   [W]e have explained that “no absolute duty exists to investi-
                   gate particular facts or a certain line of defense.” Chandler,
                   218 F.3d at 1317. “[C]ounsel has a duty to make reasonable
                   investigations or make a reasonable decision that makes
                   particular investigations unnecessary.” Strickland, 466 U.S.
                   at 691, 104 S. Ct. at 2066 (emphasis added). “[C]ounsel need
                   not always investigate before pursuing or not pursuing a line
                   of defense. Investigation (even a nonexhaustive, preliminary
                   investigation) is not required for counsel reasonably to
                   decline to investigate a line of defense thoroughly.” Chandler,
                   218 F.3d at 1318. “In assessing the reasonableness of an
                   attorney’s investigation . . . a court must consider not only
                   the quantum of evidence already known to counsel, but also
                   whether the known evidence would lead a reasonable attorney
                   to investigate further.” Wiggins, 539 U.S. at 527, 123 S. Ct.
                   at 2538.

     See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

     to raise a frivolous claim).




                                                 - 14 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 15 of 40 PageID 3272


            Under Section 2254(d) Ingram must prove that the state court’s decision

     “(1) [was] contrary to, or involved an unreasonable application of, clearly established

     Federal law, as determined by the Supreme Court of the United States or (2) [was]

     based on an unreasonable determination of the facts in light of the evidence

     presented in the State court proceeding.” Sustaining a claim of ineffective assistance

     of counsel is very difficult because “[t]he standards created by Strickland and

     § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

     ‘doubly’ so.” Richter, 562 U.S. at 105; Pinholster, 563 U.S. at 202 (stating that an

     applicant must overcome this “‘doubly deferential’ standard of Strickland and the

     AEDPA”); Nance v. Warden, Ga. Diag. Prison, 922 F.3d 1298, 1303 (11th Cir. 2019)

     (“Given the double deference due, it is a ‘rare case in which an ineffective assistance

     of counsel claim that was denied on the merits in state court is found to merit relief

     in a federal habeas proceeding.’”) (quoting Johnson v. Sec’y, Dep’t of Corr., 643 F.3d

     907, 911 (11th Cir. 2011)), cert. denied, 140 S. Ct. 2520 (2020); and Pooler v. Sec’y,

     Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must view Pooler’s

     ineffective counsel claim — which is governed by the deferential Strickland test —

     through the lens of AEDPA deference, the resulting standard of review is “doubly

     deferential.”), cert. denied, 571 U.S. 874 (2013).

            In summarily denying Ingram’s motion for post-conviction relief, the state

     court recognized that Strickland governs a claim of ineffective assistance of counsel.

     (Respondent’s Exhibit E at 702–12) Because the state court rejected the grounds

     based on Strickland, Ingram cannot meet the “contrary to” test in Section 2254(d)(1).


                                                - 15 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 16 of 40 PageID 3273


     Ingram instead must show that the state court unreasonably applied Strickland or

     unreasonably determined the facts. In determining “reasonableness,” a federal

     application for the writ of habeas corpus authorizes determining only “whether the

     state habeas court was objectively reasonable in its Strickland inquiry” and not

     independently assessing whether counsel’s actions were reasonable. Putnam v. Head,

     268 F.3d 1223, 1244, n.17 (11th Cir. 2001), cert. denied, 537 U.S. 870 (2002). The

     presumption of correctness and the highly deferential standard of review requires

     that the analysis of each ground begin with the state court’s analysis.

                               A. Grounds of IAC During Trial

     Ground Two:

           Ingram contends that trial counsel was ineffective for failing to impeach the

     State’s witness Simone Perry both with prior inconsistent statements in her

     deposition (“sub-claim A”) and for bias (“sub-claim B”). (Doc. 1 at 5–6)

           Sub-claim A

           The post-conviction court denied sub-claim A as follows (Respondent’s

     Exhibit E-c at 703) (state court record citations omitted):

                  Defendant alleges counsel failed to impeach or properly
                  cross-examine witness Simone Perry based on prior
                  inconsistent statements. He argues that at trial, Ms. Perry
                  testified that she heard him say he was going to stab Glenn,
                  but during her deposition, she only stated that she heard him
                  “mutter something in the nature of a threat towards Glenn”
                  and “could not recall the exact words he used.” Defendant
                  acknowledges that two other witnesses — Henry Harris (the
                  victim’s friend) and Glenn Dilworth[, Jr.] (the victim’s son)
                  — also testified that he had made a prior threat toward the
                  victim. However, he contends they were “undeniably” and
                  “soundly” impeached and concludes their testimony could not



                                               - 16 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 17 of 40 PageID 3274


                     be deemed credible. His position is that without Ms. Perry’s
                     testimony, “no other reliable testimony existed to establish
                     premeditation whatsoever.”

                     This claim lacks merit. Impeachment merely means that a
                     witness has been confronted with an inconsistency or a bias,
                     which the jury may consider in evaluating his or her credibility.
                     The jury still hears the testimony and may find the witness to
                     be credible [despite] the impeachment. Regardless, Ms. Perry
                     previously asserted that Defendant had threatened the victim
                     while holding a butcher knife, which was not inconsistent with
                     her testimony at trial. There is no reasonable probability that
                     the outcome of the trial would have been different if counsel
                     had impeached her on her ability at trial to recall the exact
                     words Defendant used in that threat.

             Because Perry testified (1) in deposition that she “saw [Ingram] holding a

     kitchen knife” and “heard [him] mutter something in the nature of a threat towards

     Glenn” (Respondent’s Exhibit E-a at 676) and (2) at trial that she saw Ingram grab a

     kitchen knife and heard him say, “I’m going to stab Glenn” (Respondent’s Exhibit

     E-c at 719–20), the state court did not unreasonably determine facts. Whether the

     deposition testimony was a prior inconsistent statement and whether the prior

     inconsistent statement was admissible for the truth of the matter asserted are issues of

     state law, and a state court’s determination of state law receives deference in federal

     courts. Fla. Stat. § 90.608(1); Pearce v. State, 880 So. 2d 561, 569 (Fla. 2004); Machin

     v. Wainwright, 758 F.2d 1431, 1433 (11th Cir. 1985) (“The federal courts must defer

     to a state court’s interpretation of its own rules of evidence and procedure.”).3



              3
                Cases cited by Ingram in his reply (Doc. 12 at 11) reversed because trial counsel either
     failed to impeach with a prior statement that was inconsistent or failed to examine the only
     eyewitness. United States v. Orr, 636 F.3d 944, 952–53 (8th Cir. 2011); Higgins v. Renico, 470 F.3d 624,
     628, 630 (6th Cir. 2000); Silva v. Woodford, 279 F.3d 825, 852–53 (9th Cir. 2002) (concluding that
     trial counsel’s failure to cross-examine an eyewitness about a medical condition that rendered him
     highly receptive to suggestion was a reasonable strategic decision).


                                                      - 17 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 18 of 40 PageID 3275


     Because trial counsel was not ineffective for failing to impeach Perry with the prior

     consistent statement, the state court did not unreasonably apply Strickland. Pinkney

     v. Sec’y, Dep’t Corrs., 876 F.3d 1290, 1297 (11th Cir. 2017).

           Sub-claim B

           Ingram contends that trial counsel was ineffective for failing to impeach

     Simone Perry for bias. (Doc. 1 at 5–6) The post-conviction court denied

     sub-claim B as follows (Respondent’s Exhibit E-c at 703–04) (state court record

     citations omitted):

                  Defendant also alleges in Ground One that counsel failed to
                  properly cross-examine Ms. Perry “regarding her animosity
                  against [him] that would have established her motive for giving
                  false or misleading testimony against [him].” This portion of
                  Ground One was stricken with leave to amend.

                  In the Supplemental Amendment, he adds that during
                  depositions, Ms. Perry admitted she had some animosity
                  toward him. He cites Exhibit A but no exhibits are attached to
                  either the Supplemental Amendment or the original Motion for
                  Post-conviction Relief.

                  This claim remains legally insufficient with regard to the nature
                  of Ms. Perry’s animosity and to establish that she had a motive
                  for giving false testimony against him. Thus, Defendant fails to
                  establish that the outcome of the trial would have been different
                  if counsel had cross-examined her on this issue.

           Ingram identified deposition testimony in neither his initial post-conviction

     motion (Respondent’s Exhibit-a at 677) nor his supplemental motion (Respondent’s

     Exhibit E-b at 697–98) nor his motion for rehearing (Respondent’s Exhibit E-d

     at 728–32) that demonstrated Perry’s bias. Ingram attached to his rehearing motion

     a letter from trial counsel, labeled “Exhibit A,” informing him that “Simone Perry

     (who admitted that she had some animosity towards you) testified that she came


                                                - 18 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 19 of 40 PageID 3276


     out of the den room while watching a movie . . . .” (Respondent’s Exhibit E-d

     at 731) (bold in the original) The state court did not unreasonably apply Strickland’s

     prejudice component because Ingram failed to identify deposition testimony that trial

     counsel could have used to impeach Perry for bias. Borden, 646 F.3d at 822; United

     States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991) (“[E]vidence about the testimony

     of a putative witness must generally be presented in the form of actual testimony

     by the witness or on affidavit.”); Buckelew v. United States, 575 F.2d 515, 521

     (5th Cir. 1978) (“[C]omplaints of uncalled witnesses are not favored, because the

     presentation of testimonial evidence is a matter of trial strategy and because

     allegations of what a witness would have testified are largely speculative.”).

     Ground Three:

            Ingram asserts that trial counsel was ineffective for failing both to explain to

     him Florida’s “Stand Your Ground” law and to raise a defense based on that law.

     (Doc. 1 at 6–7) The post-conviction court denied the claim as follows (Respondent’s

     Exhibit E-c at 705–06) (italics in original):

                   Defendant alleges counsel failed to inform him of the
                   affirmative defense under the Stand-Your-Ground law. He
                   argues that if counsel had raised this defense, the jury would
                   have acquitted him, and in support, states the following: there
                   was no reliable testimony1 that he made prior threats against the
                   decedent; the victim had only a single stab wound, which was
                   “consistent with trying to get someone away in self-defense[;]
                   minutes before the stabbing, the decedent threatened him
                   and used a racial slur; investigators recovered a pistol at the
                   decedent’s residence; witnesses testified the victim had been
                   drinking; no witnesses observed the stabbing; witnesses testified
                   the victim was the aggressor; and conditions in the area “were
                   nearly pitch black (dark).” Defendant also argues he had a right
                   to arm himself with a knife and stand his ground with no duty
                   to retreat, which counsel should have argued.


                                                 - 19 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 20 of 40 PageID 3277



                         1
                          He argues the only testimony the State proffered
                         was or could have been impeached.

                  This claim lacks merit for the reasons set forth in the ruling
                  on Ground Two. There was extensive testimony about the
                  altercations that took place during the evening between
                  Defendant and the decedent, as well as the fact that the
                  decedent had been drinking. There is no reasonable probability
                  that the jury would have returned with an acquittal if counsel
                  had presented additional arguments in support of the
                  Stand-Your-Ground law.

           The post-conviction court denied the claim that counsel was ineffective for not

     asserting a “Stand Your Ground” defense in relevant part as follows (Respondent’s

     Exhibit E-c at 704–05):

                  Defendant alleges counsel failed to seek a pre-trial probable
                  cause hearing based on the Stand-Your-Ground law, which
                  would have required dismissal of the charge. He argues that
                  upon his arrest, he informed the authorities his actions were
                  the result of self-defense . . . . This claim lacks merit . . . .
                  [T]he testimony in this case indicates that Defendant armed
                  himself with a knife and left his house to fight the decedent in
                  the street at the end of the driveway. Thus, the record shows
                  that Defendant effectively “re-engaged” the victim in a new
                  altercation. In this situation, there is no reasonable probability
                  the Court would have granted Defendant self-defense immunity
                  from prosecution at a pre-trial hearing. Joseph v. State,
                  103 So. 3d 227, 230 (Fla. 4th DCA 2012); Rodriguez v. State,
                  127 So. 3d 705 (Fla. 4th DCA 2013) (“[W]hen the petitioner
                  reengaged the victim outside the business premises where
                  the initial confrontation took place, he lost his statutory
                  immunity[.]”). Therefore, Defendant cannot establish that he
                  was prejudiced by counsel’s failure to request such a hearing.

           Testimony at trial — including Ingram’s own testimony — proved that

     Ingram came home upset, said that Dilworth had just pointed a gun at him, and

     went back outside and stabbed Dilworth. (Respondent’s Exhibit C at 528–39 and

     Exhibit E-c at 716–18) While there is no duty to retreat under Florida’s “Stand Your



                                                - 20 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 21 of 40 PageID 3278


     Ground” law, deadly force is lawful only to prevent “imminent death or great

     bodily harm.” Fla. Stat. § 776.012(1) (2009). Because Ingram returned home

     after Dilworth pointed a gun at him, any threat of death or great bodily harm

     had subsided. The state court did not unreasonably apply Strickland’s prejudice

     component. Pressley v. State, 395 So. 2d 1175, 1177 (Fla. 3d DCA 1981) (“[A] person

     may not use violence upon his assailant, after the assailant is no longer a threat and

     all danger is clearly past, and thereby claim to be acting in self-defense.”); Reaves

     v. Sec’y, Fla. Dep’t Corrs., 717 F.3d 886, 904–05 (11th Cir. 2013) (concluding that,

     because evidence at trial defeated the defense, the applicant failed to show prejudice

     under Strickland for the claim that trial counsel was ineffective for not presenting an

     intoxication defense).

           Also, in closing argument trial counsel asserted self-defense based on Florida’s

     “Stand Your Ground” law (Respondent’s Exhibit C at 571–594), the trial court

     instructed the jury on that defense (Respondent’s Exhibit C at 604–08), and the jury

     rejected that defense. (Respondent’s Exhibit A at 156–57) Consequently, Ingram

     could not have shown that the outcome at trial would have changed if trial counsel

     had acted differently. Ledford v. Warden, 818 F.3d 600, 645 (11th Cir. 2016) (“In

     other words, because the jury was presented with and instructed on the very defense

     that Ledford contends trial counsel neglected, there is little chance, let alone a

     ‘substantial’ chance, that the trial outcome would have been any different had trial

     counsel more fervently supported a mens rea defense.”).




                                                - 21 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 22 of 40 PageID 3279


     Ground Four:

           Ingram asserts that trial counsel was ineffective for not lodging three

     objections during trial testimony by the State’s witnesses Henry Harris and Glenn

     Dilworth, Jr. (Doc. 1 at 7–8) The post-conviction court denied the sub-claims as

     follows.

           Harris Sub-claim (1)

                  The prosecutor asked Henry Harris, “[D]id he have a way
                  to get rid of a gun if he had a gun?[ ]” and Harris answered,
                  “[N]o, sir.” The Court finds no prejudice, because this
                  question and answer tends to establish that Defendant did
                  not have a gun.

     (Respondent’s Exhibit E-c at 706) (state court record citations omitted)

           Because the state court mistakenly understood the pronoun “he” to refer to

     Ingram — instead of Dilworth, the victim — the state court incorrectly concluded

     that the testimony tended to show that Ingram did not have a gun. (Respondent’s

     Exhibit E-c at 718) Nevertheless, the trial court would have overruled an objection

     because Harris testified both (1) that he observed Dilworth walk down the street and

     back and (2) that, based on that observation, in Harris’s opinion Dilworth did not

     have a way to get rid of a gun, even if Dilworth had one. Fla. Stat. §§ 90.601 and

     90.701. (Respondent’s Exhibit E-c at 717–18) Either unobjectionable first-hand

     evidence based on direct observation by Harris or, if understood differently,

     admissible lay-opinion testimony, this was proper testimony. Trial counsel fittingly

     did not object. Meders v. Warden, Ga. Diag. Prison, 911 F.3d 1335, 1354 (11th Cir.

     2019); State v. Santiago, 928 So. 2d 480, 481–82 (Fla. 5th DCA 2006).



                                                - 22 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 23 of 40 PageID 3280


           Harris Sub-claim (2)

                  The prosecutor asked Mr. Harris, “[D]id you tell anybody in
                  the house [that] Walter was saying this?” (referring to
                  Defendant making threats), and Mr. Harris answered, “I mean
                  everybody was standing in there heard him for themselves.”
                  Defendant argues this constituted “self-bolstering, self-serving
                  hearsay and testifying for non-testifying witnesses.” The Court
                  finds no prejudice, because the point of the witness’[s] answer
                  was merely that Defendant was speaking loudly; i.e., “[H]e
                  didn’t come in the house whispering.”

     (Respondent’s Exhibit E-c at 706–07) (state court record citations omitted)

           Whether the trial court would have overruled an objection is an issue of

     state law, and a state court’s determination of state law receives deference in a

     federal court. Machin, 758 F.2d at 1433. The trial court would have overruled

     an objection because Harris both (1) testified that he observed other people standing

     near Ingram when Ingram spoke and (2) opined based on his observation that

     the bystanders heard Ingram’s statements. Fla. Stat. §§ 90.601 and 90.701.

     (Respondent’s Exhibit E-c at 718–19) Because this also was proper lay opinion

     testimony, the state court did not unreasonably apply Strickland’s prejudice

     component. Meders, 911 F.3d at 1354.

           Harris Sub-claim (3)

                  Regarding the date, the prosecutor asked, “[T]his was on the
                  first of the month?” Defendant argues this was a prejudicial
                  comment designed to infer that he used his Social Security
                  check to buy drugs. The prosecutor did go on to ask,
                  “[A]nd what happens for Pops on the first of the month?”
                  [B]ut counsel objected and the prosecutor stated he would
                  go no further. Defendant argues this violated the order
                  granting a defense Motion in Limine to preclude “speculative
                  testimony that [he] went to a drug house after stabbing
                  decedent.” However, the Court finds no prejudice, because




                                                - 23 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 24 of 40 PageID 3281


                  there was no reference to buying drugs in this portion of the
                  examination.

     (Respondent’s Exhibit E-c at 707) (state court record citations omitted)

           The trial court prohibited all testimony that Ingram visited a drug house after

     the stabbing. (Respondent’s Exhibit B at 197–200) Because Harris did not testify at

     trial that Ingram bought drugs after the stabbing, the state court did not unreasonably

     determine that the record refuted the claim. (Respondent’s Exhibit E-c at 719)

           Dilworth, Jr. Sub-claim (1)

                  The prosecutor elicited speculative testimony from the
                  victim’s son, Glenn Dilworth[, Jr.] (aged nine), that Defendant
                  wanted a ride to a drug house. The prosecutor asked,
                  “[A]nd why did your dad say he wouldn’t take Pops there?”
                  and Glenn[, Jr.] responded, “I think because of drugs or
                  something.” Defendant acknowledges that counsel moved
                  for a mistrial but argues counsel only argued the comments
                  affected Defendant’s credibility and were irrelevant. He
                  contends counsel should have argued that this question, too,
                  violated the order on the Motion in Limine. This Court finds
                  no prejudice, because the prosecutor followed up with the
                  question, “[D]id your dad say that?” and Glenn[, Jr.] admitted,
                  “[N]o.” When counsel moved for a mistrial, the prosecutor
                  agreed to ask no more. There is no reasonable probability that
                  the Court would have granted a mistrial or that the outcome of
                  the appeal would have been different if counsel had added an
                  objection regarding the violation of the Motion in Limine.

     (Respondent’s Exhibit E-c at 707–08) (state court record citations omitted)

           Dilworth, Jr. denied at trial that his father ever said that he would not give

     Ingram a ride because of drugs. (Respondent’s Exhibit E-c at 720) The granting of a

     mistrial motion is an issue of state law, and a state court’s determination of state law

     receives deference in federal courts. Pinkney, 876 F.3d at 1295; Dessaure, 891 So. 2d




                                                - 24 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 25 of 40 PageID 3282


     at 464–65. Because an expanded mistrial motion would not have succeeded, the

     state court did not unreasonably apply Strickland. Pinkney, 876 F.3d at 1297.

           Dilworth, Jr. Sub-claim (2)

                  The prosecutor asked Glenn[, Jr.] whether his dad had a
                  weapon or knife, and Glenn[, Jr.] responded, “[N]o, he didn’t
                  have anything in his hands or pockets.” Defendant argues
                  counsel failed to object “to what amounted to pure speculation,
                  since there was no way Glenn[, Jr.] could have known if his
                  father had a gun or knife concealed on his person.” This claim
                  lacks merit. Glenn[, Jr.] had previously admitted his father
                  “went inside to get something” before going over to Pops’[s]
                  house. Counsel had no basis to object to his answer regarding
                  what the decedent did or did not have in his hands or pockets;
                  at most, counsel could have challenged the answer during
                  cross-examination.

     (Respondent’s Exhibit E-c at 708) (state court record citations omitted)

           Dilworth, Jr. testified at trial that Dilworth came inside to get something

     before going over to Ingram’s home. (Respondent’s Exhibit E-c at 720–21) The

     efficacy of an objection to the testimony by Dilworth, Jr. based on speculation is an

     issue of state law, and a state court’s determination of state law receives deference in

     a federal court. Fla. Stat. § 90.604. Machin, 758 F.2d at 1433. Because the objection

     would not have succeeded, the state court did not unreasonably apply Strickland.

     Meders, 911 F.3d at 1354.

           Dilworth, Jr. Sub-claim (3)

                  Counsel impeached Glenn on a prior inconsistent statement,
                  i.e., that he never heard the argument between his father
                  and Defendant because he was inside watching TV, and the
                  prosecutor then led the witness by asking, “[Were] there
                  two arguments?” and “was some inside and some outside?”
                  Defendant argues the prosecutor led the witness to “hang onto
                  the only testimony that established Defendant made a prior



                                               - 25 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 26 of 40 PageID 3283


                    threat.” Counsel had no basis to object, because the prosecutor
                    had a right to clarify the witness’[s] answer.

     (Respondent’s Exhibit E-c at 708) (state court record citations omitted)

            The prosecutor clarified on re-direct examination what Dilworth’s son

     heard during the argument. (Respondent’s Exhibit E-c at 722) Whether the

     prosecutor had a right to clarify that testimony is an issue of state law, and a state

     court’s determination of state law receives deference in a federal court. Fla. Stat.

     § 90.612(1); Machin, 758 F.2d at 1433. Because the objection would not have

     succeeded, the state court did not unreasonably apply Strickland. Meders, 911 F.3d

     at 1354.4

     Ground Six:

            Ingram asserts that trial counsel was ineffective for not calling Alexis Poole as

     a witness at trial. (Doc. 1 at 10–11) The post-conviction court denied the claim as

     follows (Respondent’s Exhibit E-c at 711):

                    Defendant alleges counsel failed to call Alexis Poole to testify
                    that she was on the computer at her house at the time of the
                    stabbing and none of the children told her that Defendant had
                    made any threats to the decedent. He argues this testimony
                    would have rebutted that of the State’s witnesses, who claimed
                    to have heard him threatening the decedent.

                    Ground Six was stricken with leave to amend. In the
                    Supplemental Amendment, he adds that “counsel also had
                    the testimony of Alexis Poole, who said she was present at the
                    house at the time of the stabbing[,] and[, on] the evening of the
                    stabbing, none of the children mentioned that [Defendant] had


            4
               In his reply (Doc. 12 at 15–16) Ingram erroneously relies on several non-controlling
     cases. United States v. Williams, 358 F.3d 956, 961–64 (D.C. Cir. 2004) (reversing for admission of
     inculpatory hearsay statements); Cauthern v. Colson, 736 F.3d 465, 476–77 (6th Cir. 2013) (reversing
     for improper comments by the prosecutor in closing argument); Girts v. Yanai, 501 F.3d 743, 755–56
     (6th Cir. 2007) (same); Washington v. Hofbauer, 228 F.3d 689, 699–701 (6th Cir. 2000) (same).


                                                     - 26 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 27 of 40 PageID 3284


                  made threats to [the victim].” He cites Exhibit A but no
                  exhibits are attached to either the Supplemental Amendment or
                  the original Motion for Post-conviction Relief. He concludes
                  this would have established a motive for Ms. Perry’s false
                  testimony.

                  This claim remains legally insufficient with regard to the nature
                  of Ms. Poole’s testimony. Thus, Defendant fails to establish
                  that the outcome of the trial would have been different if
                  counsel had called her as a witness.

           Ingram identified deposition testimony by Poole in neither his post-conviction

     motion (Respondent’s Exhibit-a at 677) nor his supplemental motion (Respondent’s

     Exhibit E-b at 697–98) nor his motion for rehearing. (Respondent’s Exhibit E-d

     at 728–32) Ingram attached to his rehearing motion a letter from trial counsel,

     labeled “Exhibit B,” informing him that: “I deposed Ms. Alexis Poole . . . . She

     testified that none of the children told her (the evening you stabbed Glenn) that you

     had made any threats to Glenn . . . .” (Respondent’s Exhibit E-d at 732) Because he

     did not identify deposition testimony by Poole that trial counsel could have

     presented at trial, Ingram failed to plead facts that would show prejudice.

     Consequently, the state court did not unreasonably apply Strickland. Borden,

     646 F.3d at 822; Ashimi, 932 F.2d at 650.

                              B. Ground of IAC During Closing

     Ground Five:

           Ingram asserts that trial counsel was ineffective for not objecting to five

     comments by the prosecutor during closing argument. (Doc. 1 at 9–10) The

     post-conviction court denied the claim as to each comment as follows.




                                                - 27 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 28 of 40 PageID 3285


           Comment One

                  The prosecutor argued: “You don’t bring a knife to a gun fight.
                  You bring a knife to something else. You bring a knife to an
                  ambush.” Also: “[Y]ou conceal the knife.” And: “[Y]ou don’t
                  bring a knife to a gun fight because he knew it wasn’t going to
                  be a gun fight.” Defendant contends there was no testimony
                  that he concealed the knife or that there was an “ambush”
                  and further contends these comments constituted inferences
                  on premeditation and his state of mind, without foundation
                  or basis. However, the arguments were permissible and
                  constituted fair comments in support of the State’s theory that
                  Defendant did not act in self-defense but rather that he killed
                  the victim “after consciously deciding to do so.”

     (Respondent’s Exhibit E-c at 709) (state court record citations omitted)

           Whether the prosecutor’s comments were permissible is an issue of state law,

     and a state court’s determination of state law receives deference in a federal court.

     Ford v. Norris, 364 F.3d 916, 918–19 (8th Cir. 2004) (“In Mr. Ford’s case, the

     Arkansas Supreme Court came to the conclusion that had Mr. Ford’s attorney

     objected to the prosecutor’s statements, the objection, as a matter of Arkansas law,

     would probably have been overruled . . . . [T]he Arkansas Supreme Court was

     applying Arkansas law to the facts of Mr. Ford’s case. The Arkansas Supreme Court

     is the final authority on the interpretation of Arkansas law.”). Even if no witness

     testified that Ingram concealed a knife or ambushed Dilworth, the prosecutor drew a

     reasonable inference from testimony that Ingram grabbed a knife and a cardboard

     tube from the kitchen and returned outside to stab Dilworth. (Respondent’s Exhibit

     E-c at 716–20) See Dessaure v. State, 891 So. 2d 455, 468 (Fla. 2004) (“Closing

     argument presents an opportunity for both the State and the defendant to argue all

     reasonable inferences that might be drawn from the evidence.”). Because trial


                                               - 28 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 29 of 40 PageID 3286


     counsel was not ineffective and the outcome of trial would not have changed, the

     state court did not unreasonably apply Strickland. Meders, 911 F.3d at 1354.

           Comment Two

                  The prosecutor argued the decedent’s gun was hidden in [an
                  oven] mitt in his kitchen and discovered when “they’re moving
                  out of the house because of Glenn’s death and the kid’s going to
                  go somewhere . . . .” Defendant argues there was no testimony
                  the gun was found a lengthy amount of time later or that it was
                  while “the kid” was being moved out; his position is that this
                  was designed to play on the sympathy of the jury. There is
                  simply no basis for this claim, and no reasonable probability
                  that the comments influenced the verdict in any way.

     (Respondent’s Exhibit E-c at 709) (state court record citations omitted)

           At trial the parties stipulated that “when Glenn Dilworth’s family was moving

     everything out of the house to vacate the house three days after Mr. Dilworth’s

     death, the family found a handgun in an oven mitt hanging over the stove in

     Mr. Dilworth’s kitchen . . . .” (Respondent’s Exhibit C at 444) Because the

     prosecutor’s comment was a reasonable inference drawn from this stipulation,

     the state court did not unreasonably apply Strickland.

           Comment Three

                  The prosecutor argued “[I]f you go and arm yourself and come
                  back to the conflict, that’s not kosher” and “not only did he
                  arm himself and resume the conflict, he armed himself, hid the
                  knife in the tube to ambush.” Defendant argues this was an
                  intentional misstatement of fact designed to mislead the jury.
                  His position is that he did not return to the conflict but rather
                  the victim came to his residence, where he had a right to arm
                  and defend himself. However, the undisputed facts indicate the
                  final altercation took place at the end of his driveway, by the
                  street. Therefore, the prosecutor was entitled to argue that
                  Defendant left the safety of his house to resume the conflict
                  with the decedent outdoors.




                                                - 29 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 30 of 40 PageID 3287


     (Respondent’s Exhibit E-c at 709–10) (state court record citations omitted)

           A federal court defers to the state court’s conclusion, based on state law, that

     the comment was proper. Ford, 364 F.3d at 918–19. Witnesses testified at trial that

     Ingram went inside his home after Dilworth pointed a gun at him and emerged with

     both a knife and a cardboard tube and stabbed Dilworth to death. (Respondent’s

     Exhibit E-c at 716–21) Because the prosecutor’s comment was a reasonable

     inference drawn from this testimony and an accurate statement of Florida’s self-

     defense law, the state court did not unreasonably apply Strickland. Pressley, 395 So.

     2d at 1177.

           Comment Four

                   The prosecutor argued Defendant was “fed up” with the victim
                   after breaking up arguments, “being in the middle,” cooking,
                   making coffee, feeding his kids, driving him around, and taking
                   him gambling. Defendant argues there was no testimony from
                   him that he was fed up and asserts that if anything, he enjoyed
                   helping his friend. However, this constituted fair comment
                   based on other testimony at trial.

     (Respondent’s Exhibit E-c at 710) (state court record citations omitted)

           Whether the comments were proper is based on state law, and a state court’s

     determination of state law receives deference in a federal court. Ford, 364 F.3d

     at 918–19. Ingram testified that he drove Dilworth’s children to school on rainy

     mornings, brewed coffee for Dilworth, cooked dinner for Dilworth and his children,

     and regularly drove Dilworth and his “god-sister” to the beach and to the casino.

     (Respondent’s Exhibit C at 518, 532–33) Witnesses testified that Ingram grew tired

     of mediating Dilworth’s fights with his “god-sister” and became angry.



                                                - 30 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 31 of 40 PageID 3288


     (Respondent’s Exhibit E-c at 715–16, 718–19) Because the prosecutor’s comments

     were reasonable inferences from this testimony, the state court did not unreasonably

     apply Strickland.

           Comment Five

                  The prosecutor argued Defendant wanted the decedent “to
                  take him somewhere” because Defendant just got paid that
                  day, but the decedent said, “I’m not going to risk my kid, I’m
                  not going to go there.” Defendant argues this violated the pre-
                  trial Motion in Limine precluding speculative testimony about
                  where he wanted to go, i.e., to a drug house or to buy drugs.
                  However, the prosecutor did not specifically mention a drug
                  house or the purchase of drugs.

     (Respondent’s Exhibit E-c at 710) (state court record citations omitted)

           The trial court prohibited all testimony that Ingram went to a drug house

     after the stabbing. (Respondent’s Exhibit B at 197–200) Because the prosecutor’s

     comment (1) explained only why Dilworth would not — before the stabbing —

     drive Ingram where Ingram wanted to go and (2) did not mention a drug house or

     the purchase of drugs, the prosecutor’s comment did not violate the pretrial ruling.

     Consequently, the state court did not unreasonably apply Strickland. (Respondent’s

     Exhibit B at 199–200)

                                              ****

           Further, the post-conviction court rejected the sub-claims for all comments as

     follows (Respondent’s Exhibit E-c at 710–11):

                  Defendant concludes “the prosecutor’s primary witnesses to
                  establish an alleged prior threat were thoroughly impeached”
                  and argues the State could only establish its case of
                  premeditation by violating pretrial rulings, speculating, or
                  inferring on evidence and misstating the law [or] facts.”
                  Therefore, he concludes the foregoing comments cannot be


                                                - 31 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 32 of 40 PageID 3289


                  deemed harmless. However, the Court disagrees, and finds
                  counsel had no basis to object to the comments in question.
                  Furthermore, there is no reasonable probability the outcome
                  of the trial or appeal would have been different if counsel had
                  done so.

           An objection to the comments would have failed, the prosecutor’s comments

     did not violate the pretrial ruling, and premeditation was proven by circumstantial

     evidence. Franklin v. State, 209 So. 3d 1241, 1246 (Fla. 2016) (“Premeditation may

     be inferred from circumstantial evidence such as the nature of the weapon used,

     the presence or absence of adequate provocation, previous difficulties between the

     parties, the manner in which the homicide was committed, and the nature and

     manner of the wounds inflicted.” (citation and quotations omitted)). Consequently,

     the state court did not unreasonably apply Strickland.

                                 C. Ground of IAC Post-Trial

     Ground Seven:

           Ingram asserts that trial counsel was ineffective for not raising arguments in a

     motion for new trial. (Doc. 1 at 11–13) The post-conviction court denied the claim

     as follows (Respondent’s Exhibit E-c at 711–12):

                  Defendant alleges counsel failed to file a sufficient Motion for
                  New Trial based on the weight and sufficiency of the evidence.
                  He argues the Motion counsel filed “did raise several good
                  points” but failed to set forth facts that would have warranted
                  reversal. In support, he cites 14 “facts that would have required
                  a new trial.”

                  This claim lacks merit. A Motion for New Trial is directed
                  to the weight of the evidence, whereas a Motion for Judgment
                  of Acquittal tests the sufficiency. Regardless, the Motion for
                  New Trial filed by counsel was very detailed, and in light of the
                  testimony and evidence presented at trial, there is no reasonable
                  probability that a Motion raising the additional points


                                                - 32 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 33 of 40 PageID 3290


                    Defendant now cites would have been granted. Again, the
                    fact that the State’s witnesses were impeached did not render
                    their testimony non-existent or invalid, nor did it deprive their
                    testimony of all weight or negate the element of proof of
                    premeditation.

           The state court record confirms that trial counsel filed a detailed motion

     for new trial based on the weight of the evidence. (Respondent’s Exhibit E-c

     at 725–26) Whether an expanded motion for new trial would have succeeded is

     an issue of state law, and a state court’s determination of state law receives deference

     in a federal court. Young v. Kemp, 760 F.2d 1097, 1105 (11th Cir. 1985) (“A federal

     habeas court has no power to grant habeas corpus relief because it finds that the state

     conviction is against the ‘weight’ of the evidence . . . .”). Because the state court

     would not have granted the motion, the state court did not unreasonably apply

     Strickland. Meders, 911 F.3d at 1354.

           Also, the state court correctly concluded that the sufficiency of the evidence

     claim was not cognizable in a motion for new trial. Compare Rule 3.380, Florida

     Rules of Criminal Procedure (authorizing a judgment of acquittal if “the evidence is

     insufficient to warrant a conviction”) with Rule 3.600(b)(2) (authorizing a new trial if

     “the verdict is contrary to law or the weight of the evidence”). Even so, Ingram

     asserted that trial counsel should have raised arguments that viewed the evidence in

     the light most favorable to the defense. (Respondent’s Exhibit E-a at 689–91) The

     trial court views the evidence in the light most favorable to the prosecution when

     ruling on a motion for judgment of acquittal. Rogers v. State, 285 So. 3d 872, 891

     (Fla. 2019).



                                                   - 33 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 34 of 40 PageID 3291


           Further, Ingram asserted that trial counsel should have argued that the State

     did not rebut his reasonable hypothesis of innocence. (Respondent’s Exhibit E-a

     at 689–91) Direct evidence at trial proved Ingram’s guilt. (Respondent’s Exhibit C

     at 538) The case was not “wholly circumstantial,” and the circumstantial evidence

     standard did not apply. Knight v. State, 186 So. 3d 1005, 1012 (Fla. 2016). Because

     the state supreme court in Florida recently abandoned the circumstantial evidence

     standard, Ingram could not demonstrate prejudice. Bush v. State, 295 So. 3d 179,

     199 (Fla. 2020) (“Because this special standard is unwarranted, confusing, and out

     of sync with both the jury instructions currently used in this state and the approach

     to appellate review used by the vast majority of the courts in this country, we

     discontinue its use.”); Lockhart v. Fretwell, 506 U.S. 364, 372 (1993) (“Unreliability

     or unfairness does not result if the ineffectiveness of counsel does not deprive the

     defendant of any substantive or procedural right to which the law entitles him.”).

                                 D. Ground of IAC on Appeal

     Ground Eight:

           Ingram asserts that appellate counsel was ineffective for not arguing on

     direct appeal that the self-defense jury instruction was incorrect (1) for conveying

     that deadly force was justifiable “only” if Ingram reasonably believed that deadly

     force was necessary to prevent imminent death or great bodily harm to himself

     while resisting any attempt to commit aggravated assault (“sub-claim A”) and (2) for

     reciting all of the elements for aggravated assault (“sub-claim B”). (Doc. 1 at 13–16)

     Strickland applies to a claim of ineffective assistance of appellate counsel. Smith


                                               - 34 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 35 of 40 PageID 3292


     v. Robbins, 528 U.S. 259, 285–86 (2000). As determined below, the state appellate

     court did not unreasonably apply Strickland.

           Sub-claim A

           Because trial counsel objected to the use of the modifier “only” in the

     self-defense instruction, appellate counsel was ineffective only if the issue would have

     succeeded on direct appeal. (Respondent’s Exhibit C at 491–92) Diaz v. Sec’y, Dep’t

     Corrs., 402 F.3d 1136, 1144–45 (11th Cir. 2005) (“Appellate counsel would not have

     prevailed on this argument, and nonmeritorious claims that are not raised on appeal

     do not constitute ineffective assistance of counsel.”); Brown v. United States, 720 F.3d

     1316, 1335 (11th Cir. 2013) (“It is also crystal clear that there can be no showing of

     actual prejudice from an appellate attorney’s failure to raise a meritless claim.”).

           The trial court instructed the jury on self-defense as follows (Respondent’s

     Exhibit G at 190–91) (bold added):

                  The use of deadly force is justifiable only if the defendant
                  reasonably believes that the force is necessary to prevent
                  imminent death or great bodily harm to himself while resisting
                  an attempt to commit aggravated assault with a firearm.

                  ....

                  A person is justified in using deadly force if he reasonably
                  believes that such force is necessary to prevent: Imminent death
                  or great bodily harm to himself or the imminent commission of
                  aggravated assault with a firearm against himself.

                  ....

                  If the defendant was not engaged in an unlawful activity and
                  was attacked in any place where he had a right to be, he had no
                  duty to retreat and had the right to stand his ground and meet
                  force with force, including deadly force, if he reasonably
                  believed it was necessary to do so to prevent death or great


                                                - 35 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 36 of 40 PageID 3293


                  bodily harm to himself or to prevent the commission of
                  aggravated assault with a firearm.

     These instructions tracked Florida’s standard instruction for justifiable use of deadly

     force. Fla. Std. Jury Instr. (Crim.) 3.6(f) (2011).

           Ingram testified that he stabbed Dilworth because he thought that Dilworth

     was reaching for a gun. (Respondent’s Exhibit G at 122–27, 130–31, 145) Trial

     counsel argued the same in closing. (Respondent’s Exhibit G at 158–61, 164,

     177–78) Because the defense claimed that Ingram was justified in using deadly force

     only after Dilworth attempted to commit an aggravated assault with a firearm, the

     state court could have reasonably concluded that the discrepancy between the two

     jury instructions was harmless. Vila v. State, 74 So. 3d 1110, 1113 (Fla. 5th DCA

     2011) (“It has long been held that the refusal to give a proper instruction that would

     have not aided a party is harmless error.”).

           Moreover, the first instruction corresponded to a defense based on

     Florida’s justifiable homicide statute, Fla. Stat. § 782.02 (2009), and the second

     corresponded to a defense based on Florida’s “Stand Your Ground” statutes. Fla.

     Stat. §§ 776.012(1) and 776.013(3) (2009). The two instructions based on the

     different statutes were not irreconcilable. Pileggi v. State, 232 So. 3d 415, 417 (Fla.

     4th DCA 2017) (“We hold that the two statutes are not irreconcilable and, indeed,

     compliment each other. Our holding is based on the well-established principle that it

     is reasonable for a person subject to a felonious attack to believe deadly force is

     necessary to stop oneself from being killed or prevent serious bodily injury.”).




                                                - 36 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 37 of 40 PageID 3294


           Because the outcome on direct appeal would have remained the same even if

     appellate counsel had raised the issue, the state appellate court did not unreasonably

     apply Strickland. Owen v. Fla. Dep’t Corrs., 686 F.3d 1181, 1202 (11th Cir. 2012);

     Boland v. Sec’y, Dep’t Corrs., 278 F. App’x 876, 879–80 (11th Cir. 2008).

           Sub-claim B

           Because trial counsel did not object to the recitation of the elements for

     aggravated assault with a deadly weapon in the self-defense instruction, appellate

     counsel could have been ineffective only if the instruction was fundamental error.

     (Respondent’s Exhibit C at 469–78, 482–94, 617) Pinkney, 876 F.3d at 1296–97. By

     denying the claim in an unelaborated decision, the state appellate court implicitly

     concluded that the instruction was not fundamentally erroneous. Pinkney, 876 F.3d

     at 1296–97. Fundamental error is an issue of state law, and a state court’s

     determination of state law receives deference in a federal court. Pinkney, 876 F.3d

     at 1297–99.

           Even so, Florida’s standard self-defense instruction required the trial court to

     recite the elements of aggravated assault, and the instruction supported Ingram’s

     defense at trial. (Respondent’s Exhibit G at 122–27, 130–31, 145, 158–61, 164,

     177–78) Fla. Std. Jury Instr. (Crim.) 3.6(f) (“Insert and define applicable felony that

     defendant alleges victim attempted to commit.”). Because the instruction did not

     improperly shift the burden of proof to the defense, the state appellate court did not

     unreasonably apply Strickland. Woods v. State, 95 So. 3d 925, 927–28 (Fla. 5th DCA

     2012) (holding that recitation of the elements of an applicable felony for the


                                               - 37 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 38 of 40 PageID 3295


     justifiable use of deadly force instruction without the phrase “beyond a reasonable

     doubt” was not fundamental error).

                                  V. EVIDENTIARY HEARING

               Ingram both asks the Court for an evidentiary hearing (Doc. 1 at 17) and

     asserts under Section 2254(d)(2) that the state court unreasonably determined

     facts. (Doc. 12 at 7–8) Ingram neither presents clear and convincing evidence to

     rebut a particular finding by the state court nor shows that a particular finding was

     unreasonable. 28 U.S.C. § 2254(d)(2), (e)(1). Ingram also does not proffer what he

     would introduce at an evidentiary hearing. Consequently, he is not entitled to a

     hearing. Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (“It follows that if the record

     refutes the applicant’s factual allegations or otherwise precludes habeas relief, a

     district court is not required to hold an evidentiary hearing.”); Jones v. Sec’y,

     Fla. Dep’t Corrs., 834 F.3d 1299, 1319 (11th Cir. 2016) (“[A] petitioner seeking an

     evidentiary hearing must make a proffer to the district court of any evidence that he

     would seek to introduce at a hearing.” (citations and quotations omitted)).

                                         VI. CONCLUSION

               Ingram fails to meet his burden to show that the state court’s decision was

     either an unreasonable application of controlling Supreme Court precedent or an

     unreasonable determination of fact. As Burt v. Titlow, 571 U.S. 12, 19–20 (2013),

     states:

                     Recognizing the duty and ability of our state-court colleagues
                     to adjudicate claims of constitutional wrong, AEDPA erects a
                     formidable barrier to federal habeas relief for prisoners whose
                     claims have been adjudicated in state court. AEDPA requires


                                                   - 38 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 39 of 40 PageID 3296


                  “a state prisoner [to] show that the state court’s ruling on
                  the claim being presented in federal court was so lacking
                  in justification that there was an error . . . beyond any
                  possibility for fairminded disagreement.” Harrington v. Richter,
                  562 U.S. [86, 103] (2011). “If this standard is difficult to meet”
                  — and it is — “that is because it was meant to be.” Id., at [102].
                  We will not lightly conclude that a State’s criminal justice
                  system has experienced the “extreme malfunctio[n]” for which
                  federal habeas relief is the remedy. Id., at [103] (internal
                  quotation marks omitted).

           Ingram’s application for the writ of habeas corpus (Doc. 1) is DENIED. The

     clerk must enter a judgment against Ingram and CLOSE this case.


                               DENIAL OF BOTH
                       A CERTIFICATE OF APPEALABILITY
                     AND LEAVE TO APPEAL IN FORMA PAUPERIS

           Ingram is not entitled to a certificate of appealability (“COA”). A prisoner

     seeking a writ of habeas corpus has no absolute entitlement to appeal a district

     court’s denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court

     must first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the

     applicant has made a substantial showing of the denial of a constitutional right.” To

     merit a COA, Ingram must show that reasonable jurists would find debatable both

     the merits of the underlying claims and the procedural issues he seeks to raise. See

     28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan,

     279 F.3d 926, 935 (11th Cir. 2001). Because he fails to show that reasonable jurists

     would debate either the merits of the grounds or the procedural issues, Ingram is

     entitled to neither a COA nor leave to appeal in forma pauperis.




                                                 - 39 -
Case 8:16-cv-02406-SDM-AAS Document 13 Filed 09/30/20 Page 40 of 40 PageID 3297


            A certificate of appealability is DENIED. Leave to appeal in forma pauperis is

     DENIED. Ingram must obtain permission from the circuit court to appeal in forma

     pauperis.

            ORDERED in Tampa, Florida, on September 30, 2020.




                                              - 40 -
